Citation Nr: 1413876	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  07-13 759	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of a fracture of the right index finger.

2.  Entitlement to a compensable rating for residuals of a fracture of the left little finger.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION


The Veteran had active duty service from August 1974 to August 1979, followed by service in the National Guard.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In October 2011, the Board issued a decision that partially granted the claim of entitlement to a compensable rating for the residuals of a fracture of the right index finger, and denied entitlement to a compensable rating for residuals of a fracture of the left little finger.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2008 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the Board vacates that portion of the October 2011 Board decision that partially granted the claim of entitlement to a compensable rating for the residuals of a fracture of the right index finger and denied entitlement to a compensable rating for residuals of a fracture of the left little finger.  The remaining portion of the October 2011 Board decision is undisturbed.



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


